Citation Nr: 1627254	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served in the Army National Guard (ARNG) from December 1973 to June 1974.  He had active duty for training (ACDUTRA) from March 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his April 2016 videoconference hearing, the appellant withdrew on the record the claim for service connection for arthritis.

2.  A chronic knee disability was not incurred during ACDUTRA; and arthritis, shown many years after the Veteran's period of ACDUTRA, is not etiologically related to injury during ACDUTRA service.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appellant's claim for service connection for arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).

2.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim for Service Connection for Arthritis

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  Id.

The appellant perfected an appeal of the general claim for service connection for arthritis.  Thereafter, at his April 2016 videoconference hearing, the appellant withdrew on the record his claim for service connection for arthritis.  See Hearing Transcript at 23-24 (April 2016).  Accordingly, the Board finds that the appellant has withdrawn the matter from this appeal.  See 38 C.F.R. § 20.204 (b).

Accordingly, as the Board does not have jurisdiction over a withdrawn claim, the claim is dismissed.



II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

VA's duty to notify was satisfied by letters dated in February 2009 and multiple other letters dated prior to the adverse decision from which this appeal arises.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the appellant's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the appellant an appropriate VA medical examination, which is adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Lastly, VA provided the appellant a hearing on appeal.  The appellant has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.


III.  Service Connection

The appellant seeks service connection for bilateral knee disability.  On his January 2009 VA application for benefits, the Veteran reported that he had twisted both his knees and used crutches in service; he further reported that he injured his knees falling from the "horizontal bars."  See VA Form 21-526 (January 2009).

In August 2010 correspondence, the appellant submitted duplicate copies of STRs that showed "I struck my knee" in service and had a profile.  The Veteran testified in April 2016 that he injured his knees in service, sought treatment and was diagnosed with sprain, and self-treated any post service symptoms of pain until 2009.  See Transcript at 11.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Active military service includes active duty, any period of active duty for training (ACDUTRA, the performance of full- time reserve component duties) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA, weekend training) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that service connection for bilateral knee disability is not warranted.  A chronic knee disability (right or left) was not incurred during ACDUTRA and degenerative joint disease of the knees is not related to injury incurred during ACDUTRA.  The more persuasive evidence shows that neither the right nor the left knee disorders are etiologically related to ACDUTRA service to include any injury during that period.

STRs reflect that, in March 1974, the appellant had a sprained right knee and had been given physical therapy that included daily whirlpool followed by quad-strengthening for a period of 10 days.  See March 20 Clinical Record - Consult Sheet.  A March 25, 1974 treatment note shows that the appellant complained of right knee pain for 4 weeks, and that an x-ray showed "no significant abnormalities."  An April 1974 consult sheet reflects that the appellant was "discharged from ortho."  It was noted that he had no problems but he was honoring his profile.  The medical condition profile dated April 5, 1974 reflects that the appellant had a pulled right hamstring described as a temporary condition (see line item 10) and he was to report to a medical facility for further physical profile evaluation or medical treatment and disposition in 5 weeks.  Military personnel records shows that the Veteran was discharged from the ARNG because the appellant "failed to do any PT on his own" despite counselling sessions, and because he had "avoided every attempt by company cadre to help" him by going on "sick call."  The Veteran on May 2, 1974 signed a discharge document indicating that he did not desire a separation medical examination or to make a rebuttal statement in regards to the bases for his discharge.

SSA records include private treatment records dated as early as 1993.  These records show widespread musculoskeletal complaints, but nothing specific to the knees and no history of knee problems since service or related to any in-service event.  The private treatment records noted a workers compensation matter in October 1997, problems with obesity and joint pain, and knee symptoms with osteoarthritis in 1996.

Report of VA examination dated in November 2010 reflects history for onset of knee problems in 1974 related to a fall when he the twisted the right knee that has become progressively worse since that injury.  X-ray shows right knee degenerative joint disease and tendinopathy.  The examiner opined that this disorder was less likely as etiologically related to knee injury in service.  The physician explained that:  

Per the current body of evidence in the medical literature, most cases of degenerative arthritis (in this instance also known as osteoarthritis) are idiopathic or occur without an identifiable cause.  This Veteran has evidence of widespread degenerative arthritis involving multiple joints including to a similar degree noted on the x-ray of the uninjured L[eft] knee.

The Board accepts that the appellant has current disability of both knees and that he injured his right knee during ACDUTRA.  The appellant is competent to report his injury, symptoms, and treatment.  See Layno; 38 C.F.R. § 3.159(a)(2).  However, the Board finds that he is not competent to attribute his current bilateral knee disorders to ACDUTRA or the right knee injury during ACDUTRA as this is not susceptible to lay observation and the Veteran has no medical expertise.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

The Board assigns greater probative value to the service records showing that the appellant's right knee condition was temporary coupled with the more than 2 decades intervening his ACDUTRA and any documented evidence of abnormal knee pathology.  Furthermore, there is no favorable medical evidence linking the Veteran's current knee disabilities to disease or injury incurred during his ACDUTRA, and the November 2010 VA medical opinion found no etiological relationship between the right knee findings and the Veteran's ACDUTRA.  The medical opinion is highly probative as it includes a medical rationale.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators).

Weighing the evidence, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert at 53 (1990).


ORDER

The claim for service connection for arthritis is dismissed.

Service connection for bilateral knee disability is denied.


REMAND

The appellant also seeks service connection for fibromyalgia.  In August 2010 correspondence, the appellant reported that he "always had symptoms of pain etc. from my discharge until the present time" and that "When I had an accident in 1993 where I jerked and injured my lower back, these symptoms came to the surface..."  He stated that "My private physician Dr. [S.P.] stated that the fibromyalgia symptoms were always there but never surfaced until this traumatic event."  The appellant further stated that "In my military exercises I could not pull myself up on the monkey bars due to this condition" and that "My VA physician provided an opinion that my condition now could have occurred from this original injury in 1974 when I collided with another soldier and fell and hit the ground."  In April 2016, the appellant testified that there were outstanding private treatment records from Dr. A.S., who had first diagnosed his fibromyalgia.  See Hearing Transcript at 19.

VA's duty to assist claimants includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Also, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim." 38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

In view of the appellant's report of outstanding records, VA's duty to assist requires that efforts are undertaken to obtain such record.

Also, the Board believes that a VA examination with a medical opinion is necessary to decide the claim.  The Board notes that the Veteran is competent to report his symptoms both during and after active duty.  See Layno, supra.  A VA examination and/or opinion is required where there is an indication in the record that a current disability is related to military service and the threshold for an indication is low.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the private treatment records of Dr. A.S. (See Hearing Transcript at 19).  All attempts to obtain the records should be documented and the appellant should be informed of any negative response and given the opportunity to provide such records himself.

2.  The appellant should be scheduled for a VA examination to ascertain whether he has fibromyalgia and the date of onset, to the extent feasible.  The examiner should opine on whether fibromyalgia, if shown, was as likely as not (50 percent or greater probability) first manifested during the appellant's ACDUTRA from March 1974 to May 1974.  A detailed medical history should be obtained and the claims file reviewed.  The examiner should address the appellant's theory that his inability to perform pull ups and other strength exercises during is ACDUTRA was an early manifestation of later diagnosed fibromyalgia.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The AOJ should conduct any other development deemed necessary.
 
4.  Then, the AOJ should readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be issued, and the appellant and his representative should be afforded the requisite opportunity to respond before the appeal is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


